IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

GARRICK JOHN,                       NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D14-2995

DEPARTMENT OF
CORRECTIONS,

      Appellee.

_____________________________/

Opinion filed February 24, 2015.

An appeal from the Circuit Court for Leon County.
Kevin J. Carroll, Judge.

Garrick John, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Jennifer Parker, General Counsel,
Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

RAY, MAKAR, and BILBREY, JJ., CONCUR.